


























EXHIBIT 10.16




THE AMENDED AND RESTATED 2005




NORTH BAY BANCORP




SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


















































Effective January 16, 2007








TABLE OF CONTENTS

Page
ARTICLE I

PURPOSE; EFFECTIVE DATE

1




ARTICLE II

DEFINITIONS

1




2.1

Actuarial Equivalent

1

2.2

Applicable Percentage

1

2.3

Basic Benefit

1

2.4

Board

1

2.5

Change in Control

1

2.6

Committee

2

2.7

Company

2

2.8

Disability/Disabled

2

2.9

Retirement

2

2.10

Normal Retirement Date

2

2.11

Early Retirement Date

2

2.12

Early Retirement Benefit

3

2.13

Participant

3

2.14

Participation Agreement

3

2.15

Supplemental Retirement Benefit

3




ARTICLE III

ELIGIBILITY AND PARTICIPATION

3




3.1

Eligibility and Participation

3




ARTICLE IV

SUPPLEMENTAL RETIREMENT BENEFITS

4

4.1

Retirement on or After Normal Retirement Date

4

4.2

Retirement on or After Early Retirement Date

but Before Normal Retirement Date

4

4.3

Termination Without Cause

4

4.4

Voluntary Termination

4

4.5

Termination Pursuant to a Change in Control

4

4.6

Termination Following the Determination of Disability

5

4.7

Termination for Cause

5

4.8

Death of Participant During Active Employment

5




ARTICLE V

FORM AND PAYMENT OF BENEFITS

5

5.1

Internal Revenue Code Section 409A Compliance

5

5.2

Reduction for Early Commencement of Benefits

6

5.3

Form of Benefit Payment

6

5.4

Modifying Form of Benefit Payment

6

5.5

Withholding of Payroll Taxes

7

5.6

Payment to Guardian

7





ii










TABLE OF CONTENTS




(Continued)

Page

ARTICLE VI

ADMINISTRATION

7

6.1

Committee and Duties

7

6.2

Agents

7

6.3

Binding Effect of Decisions

7

6.4

Indemnity of Committee

7




ARTICLE VII

BENEFICIARY DESIGNATION

7

7.1

Designation

7

7.2

Amendments to Beneficiary Designation

8

7.3

No Participant Designation

8

7.4

Effect of Payment

8




ARTICLE VIII

CLAIMS PROCEDURE

8

8.1

Claim

8

8.2

Arbitration of Disputes

8




ARTICLE IX

MISCELLANEOUS

9

9.1

Unfunded Plan

9

9.2

Unsecured General Creditor

9

9.3

Trust Fund

9

9.4

Nonassignability

10

9.5

Not a Contract of Employment

10

9.6

Protective Provisions

10

9.7

Terms

10

9.8

Captions

10

9.9

Governing Law

10

9.10

Validity

10

9.11

Notice

10

9.12

Successors

11

9.13

IRS Section 280G Issues

11




EXHIBIT 1:  Participation Agreement




EXHIBIT 2:  Distribution Election Form




EXHIBIT 3:   Beneficiary Agreement





iii







THE AMENDED AND RESTATED 2005




NORTH BAY BANCORP




SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN







ARTICLE I




PURPOSE AND EFFECTIVE DATE




The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is to
memorialize the Company’s supplemental executive retirement plan pursuant to
which the Company entered into Executive Supplemental Compensation Agreements
with key employees and to provide supplemental retirement benefits for certain
key employees of North Bay Bancorp and subsidiaries or affiliates thereof who
are employed by the Company on, or after October 1, 2005. It is intended that
the Plan will aid in retaining and attracting individuals of exceptional ability
by providing them with these benefits.  It is intended that the Plan and related
Participation Agreements (including those Participation Agreements entered into
in place of the Executive Supplemental Compensation Agreements previously
entered into by the Company pursuant to its supplemental executive retirement
plan meet the requirements of Internal Revenue Code Section 409A. This Plan
shall be effective as of October 1, 2005 and this Amendment and Restatement
shall be effective as of January 16, 2007.




ARTICLE II




DEFINITIONS




For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:




2.1

Actuarial Equivalent.  “Actuarial Equivalent” means equivalence in value between
two or more forms and/or times of payment based on a determination by an actuary
chosen by the Committee, using sound actuarial assumptions at the time of such
determination.




2.2

Applicable Percentage. The term “Applicable Percentage” shall mean that
percentage of the Supplemental Retirement Benefits that the Participant is
entitled to receive based on the circumstances surrounding the termination of
Employment.  The Applicable Percentage of Supplemental Retirement Benefits shall
accrue on the schedule incorporated in the Participation Agreement.




2.3

Basic Benefit.  The term “Basic Benefit” shall have the meaning set forth in
Section 5.3(A).




2.4

Board.  “Board” means the Board of Directors of North Bay Bancorp.








1







2.5

Change in Control.   Change in Control shall be defined as follows:




(A)

   The acquisition of more than fifty percent (50%) of the value or voting power
of the Company’s stock by a person or group;




(B)

The acquisition in a period of twelve (12) months or less of at least
thirty-five percent (35%) of the Company’s stock by a person or group;




(C)

The replacement of a majority of the Company’s Board of Directors in a period of
twelve (12) months or less by directors who were not endorsed by a majority of
the current board members; or




(D)

The acquisition in a period of twelve (12) months or less of forty percent (40%)
or more of the Company’s assets by an unrelated entity.




For the purpose of this Agreement, transfers made on account of deaths or gifts,
transfers between family members or transfers to a qualified retirement plan
maintained by the Company shall not be considered in determining whether there
has been a Change in Control.




2.6

Committee.  “Committee” means the Compensation Committee of the Board.




2.7

Company.  “Company” means North Bay Bancorp, any subsidiaries or affiliates
thereof, or any successors thereto.




2.8

Disability/Disabled.  For the purpose of this Plan, a Participant will be
considered disabled if:




(A)

He is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or




(B)

He is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of Participant's employer.




2.9

Retirement.  The term "Retirement" or "Retires" shall refer to the date which
the Participant acknowledges in writing to Company to be the last day the
Participant will provide any significant personal services, whether as an
employee or independent consultant or contractor, to Company (for any reason
other than Termination for Cause, because of a Disability, or Following a Change
of Control, as defined herein). For purposes of this Plan, the phrase
"significant personal services" shall mean more than ten (10) hours of personal
services rendered to one or more individuals or entities in any thirty (30) day
period.





2










2.10

Normal Retirement Date. “Normal Retirement Date” shall mean the date specified
in the Participation Agreement on which the Participant terminates employment
with the Company (for any reason other than Termination for Cause, because of a
Disability, or Following a Change of Control), if such termination date occurs
on or after such Participant’s Normal Retirement Date.

 

2.11

Early Retirement Date.  “Early Retirement Date” means the date specified in the
Participation Agreement on which a Participant terminates employment with the
Company (for any reason other than Termination for Cause, because of a
Disability, or Following a Change of Control), if such termination date occurs
on or after such Participant’s  Early Retirement Date.




2.12

Early Retirement Benefit. “Early Retirement Benefit”, except as may otherwise be
provided in the Participation Agreement, means the Actuarial Equivalent of the
Supplemental Retirement Benefit based on the actual Early Retirement Date.




2.13

Participant.  “Participant” means any individual who is participating in or has
participated in this Plan, and who has not yet received his full benefit
hereunder, as provided in Article III.




2.14

Participation Agreement.  “Participation Agreement” means the agreement filed by
a Participant and approved by the Board pursuant to Article III.




2.15

Supplemental Retirement Benefit.  “Supplemental Retirement Benefit” means the
benefit specified in the Participation Agreement.




ARTICLE III




ELIGIBILITY AND PARTICIPATION




3.1

Eligibility and Participation.




(A)

Eligibility.  Eligibility to participate in the Plan is limited to those key
employees of the Company that are designated, from time to time, by the Board.




(B)

Participation.  An employee’s participation in the Plan shall be effective upon
notification of such person by the Committee of eligibility to participate,
completion of a Participation Agreement by such person, and acceptance of the
Participation Agreement by the Committee. Participation in the Plan shall
continue until such time as the Participant terminates employment with the
Company and as long thereafter as the Participant is eligible to receive
benefits under this Plan.





3










ARTICLE IV




SUPPLEMENTAL RETIREMENT BENEFITS




4.1

Retirement on or After Normal Retirement Date. The Applicable Percentage of the
Supplemental Retirement Benefit (as identified in the Participant Agreement) for
a Participant whose employment with the Company terminates on or after the
Normal Retirement Date shall be one hundred percent (100%). Unless selected
otherwise in accordance with the terms of paragraph 5.3, this Supplemental
Retirement Benefit shall be paid monthly, with payments to commence on the first
day of the month following the Participant’s Normal Retirement Date and
continuing until the death of the Participant.




4.2

Retirement on or After Early Retirement Date but Before Normal Retirement Date.
The Participant may elect to retire on or after a date that constitutes an Early
Retirement Date and receive the Actuarial Equivalent of the Applicable
Percentage of the Supplemental Retirement Benefit based on the actual Early
Retirement Date. Unless selected otherwise in accordance with the terms of
paragraph 5.3, this Supplemental Retirement Benefit shall be paid monthly, with
payments to commence on the first day of the month following the Participant’s
Early Retirement Date and continuing until the death of the Participant.




4.3

Termination Without Cause.  If the Participant’s employment is terminated by the
Company without Cause, the Participant shall be eligible to receive the
Actuarial Equivalent of the Applicable Percentage of the Supplemental Retirement
Benefits as of the effective date of Termination with payments to commence
thirty (30) days after the later of the Normal Retirement Date or the date of
termination, and continuing until the death of the Participant.  Participant
shall have the ability to select an alternate payment form in accordance with
the terms of paragraph 5.3.




4.4

Voluntary Termination. If the Participant’s employment is terminated by
voluntary resignation prior to the Early Retirement Date, and such resignation
is not subject to the provisions of paragraph 4.5 below, the Participant shall
be entitled to be paid the Actuarial Equivalent of the Applicable Percentage of
the Supplemental Retirement Benefit as of the effective date of Termination with
payments to commence thirty (30) days after the Normal Retirement Date, and
shall continue until the death of the Participant.   Participant’s Supplemental
Retirement Benefit shall be subject to forfeiture prior to the commencement of
payments if so provided in the Participation Agreement.




4.5

Termination Pursuant to a Change in Control. In the event a Participant is
terminated “Pursuant to a Change in Control”, the Applicable Percentage shall be
one hundred percent (100%). A termination shall be deemed to be “Pursuant to a
Change in Control” if, (i) within one year of the effective date of a Change in
Control Participant terminates employment under this Agreement on account of (y)
a requirement to relocate to an office that is 35 miles or more from the office
where Employee is located as of the effective date of a Change in Control or (z)
a reduction in the Employee’s base salary in effect immediately prior to the
Change in Control, (ii) between one and two years following the occurrence of a
Change in Control, the





4







Participant’s employment with the Company is terminated by the Participant on
account of (y) Participant’s position, responsibilities or working conditions
being substantially diminished or (z) a material reduction in the Participant’s
compensation or benefits, or (iii) Participant’s employment with the Company is
terminated without Cause. At the Participant’s option, this Benefit shall be
paid monthly, with payments to commence on the first day of the month following
the Participant’s Early Retirement Date (reduced to actuarial equivalent in
accordance with the terms of paragraph 5.2) or the Normal Retirement Date, and
continuing until the death of the Participant. In the event Participant fails to
select a payment start date, payments shall begin one month following the
Participant’s Normal Retirement Date.

 

4.6

Termination Following the Determination of Disability. The Applicable Percentage
for a Participant whose employment with the Company terminates because of
Disability shall be the Applicable Percentage as of the date of termination.
Unless selected otherwise in accordance with the terms of paragraph 5.3,
payments shall commence thirty (30) days after the later of the Normal
Retirement Date or the date of termination and shall continue until the death of
the Participant.




4.7

Termination For Cause. If a Participant is terminated for Cause, as defined
below, Participant shall forfeit any and all benefits payable under this Plan.
For the purpose of this Plan,  Cause shall be defined as any of the following:

  

(A)

The Participant commits fraud, theft or embezzlement against the Company;

(B)

The Participant commits a felony or a crime involving moral turpitude;

(C)

The Participant compromises trade secrets or other proprietary information of
the Company;

(D)

The Participant breaches any non-solicitation agreement with the Company;

(E)

The Participant breaches of the material terms of any employment agreement
entered into with the Company, and if give the right in any such employment
agreement, fails to cure said breach in accordance therewith;

(F)

The Participant breaches any of the material terms of his Participation
Agreement;

(G)

The Participant engages in any grossly negligent act or willful misconduct that
causes, or could be reasonably expected to cause, harm to the business,
operations or reputation of the Company;

(H)

The Company is ordered to terminate any employment agreement with the
Participant by any governmental agency with supervisory authority over the
Company.




4.8

Death of Participant During Active Employment. In the event Participant dies
while actively employed by Company, then no death benefits shall be payable
under this Agreement (other than a survivor benefit qualified for under
paragraphs 4.1 through 4.7 above and selected pursuant to paragraph 5.3). Such
benefits are described by a Joint Beneficiary Designation Agreement, if any.





5







ARTICLE V




FORM AND PAYMENT OF BENEFITS




5.1

Internal Revenue Code Section 409A Compliance. It is the intent of the parties
to comply with all applicable Internal Revenue Code Sections, including, but not
limited to, IRC 409A. Thus, for any benefits payable pursuant to this Plan, if
the Participant is a Key Employee, as defined by the Internal Revenue Service,
and said Company is publicly traded at the time of “separation from service” (as
defined by IRC 409A), any such benefit payment described herein shall be
withheld for six (6) months following such separation from service, in order to
comply with IRC 409A. To the extent the Change in Control Benefit is subject to
Section 409A of the Code, and Company or Employee reasonably believe, at any
time, that such Change in Control Benefit does not comply with Section 409A, it
will promptly advise the other party and will negotiate reasonably to amend the
terms of this Agreement such that it so complies




5.2

Reduction for Early Commencement of Benefits. If a Participant receives a
Supplemental Retirement Benefit under this Plan before the Participant’s Normal
Retirement Date, the monthly Supplemental Retirement Benefit shall, except as
may otherwise be provided in the Participation Agreement, be reduced to its
Actuarial Equivalent value.




5.3

Form of Benefit Payment.  The Supplemental Retirement Benefit shall be paid in
the basic form provided in (A) below, unless the Participant selects an
alternate form of payment. The basic and alternative forms of payment are as
follows:




(A)

Basic Form of Benefit Payments. Unless an alternate selection is made, payments
made pursuant to this Plan shall be made as follows: Monthly single life annuity
for the Participant’s life in the amount specified in the Participation
Agreement (“Basic Benefit”).




(B)

Alternative Forms of Benefit Payment.




(i)

A joint and survivor annuity of the Actuarial Equivalent Value equal to the
Basic Benefit with payment continued to the survivor in the same amount as the
amount paid to the Participant.




(ii)

A joint and survivor annuity of the Actuarial Equivalent Value equal to the
Basic Benefit with payment continued to the survivor in one-half of the amount
paid to the Participant.




( iii)

Any other Actuarial Equivalent method as approved by the Board and selected in
accordance with the provisions of the appropriate IRS requirements, including
but not limited to IRC 409A.








6







5.4

Modifying Form of Benefit Payment. A Participant may modify the form of Benefit
Payment, however any such modification (i) may not take effect until at least
twelve (12) months after the date on which the election is made, and (ii) the
first payment to which such election is made must be deferred for a period of at
least five (5) years from the date the payment would otherwise have been made.




5.5

Withholding of Payroll Taxes.  The Company shall withhold from payments made
hereunder any taxes required to be withheld from a Participant’s age under
federal, state or local law. However, a Participant’s designated Beneficiary may
elect not to have withholding for federal income tax purposes pursuant to
Section 3405(a) (2) of the Internal Revenue Code, or any successor provision
thereto.




5.6

Payment to Guardian.  If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Plan benefit to the guardian,
legal representative or such person having the care and custody of such minor,
incompetent or person.  The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Plan benefit.  Such distribution shall completely discharge
the Committee and the Company from all liability with respect to such benefit.




ARTICLE VI




ADMINISTRATION




6.1

Committee and Duties.  This Plan shall be administered by the Committee.    The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions including interpretations of this Plan, as may
arise in connection with the Plan.  




6.2

Agents.  In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with counsel who may be counsel to the
Company.




6.3

Binding Effect of Decisions.  The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.




6.4

Indemnity of Committee.  The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense, or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.





7










ARTICLE VII




BENEFICIARY DESIGNATION




7.1

Beneficiary Designation. Each Participant shall have the right, at any time, to
designate any person or persons as his Beneficiary or Beneficiaries (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of his death prior to complete distribution to the Participant of the
benefits due under the Plan. Each Beneficiary designation shall be in a written
form prescribed by the Committee, and will be effective only when filed with the
Committee during the Participant’s lifetime.




7.2

Amendments to Beneficiary Designation. Any Beneficiary designation may be
changed by a Participant without the consent of any designated Beneficiary by
the filing of a new Beneficiary designation with the Committee. The filing of a
new Beneficiary designation form will cancel all Beneficiary designations
previously filed. If a Participant’s Compensation is community property, any
Beneficiary designation shall be valid or effective only as permitted under
applicable law.




7.3

No Participant Designation. In the absence of an effective Beneficiary
designation, or if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be the Participant’s
estate.




7.4

Effect of Payment. The payment to the deemed Beneficiary shall completely
discharge the Company’s obligations under this Plan.




ARTICLE VIII




CLAIMS PROCEDURE




8.1

Claim.

The Company shall, but only to the extent necessary to comply with ERISA, be
designated as the named fiduciary under this Plan and shall have authority to
control and manage the operation and administration of this Plan.  Consistent
therewith, the Company shall make all determinations as to the rights to
benefits under this Plan.  Any decision by the Company denying a claim by the
Participant, the Participant's spouse, or the Participant's beneficiary for
benefits under this Plan shall be stated in writing and delivered or mailed, via
registered or certified mail, to the Participant, the Participant's spouse or
the Participant's beneficiary, as the case may be.  Such decision shall set
forth the specific reasons for the denial of a claim.  In addition, the Company
shall provide the Participant, the Participant's spouse or the Participant's
beneficiary with a reasonable opportunity for a full and fair review of the
decision denying such claim.





8







8.2

Arbitration of Disputes. All unresolved claims, disputes and other matters in
question arising out of or relating to this Plan or the breach or interpretation
thereof, other than those matters which are to be determined by the Company in
its sole and absolute discretion, shall be resolved by binding arbitration
before a representative member, selected by the mutual agreement of the parties,
of the Judicial Arbitration and Mediation Services, Inc. ("JAMS"), located in
San Francisco, California.  In the event JAMS is unable or unwilling to conduct
the arbitration provided for under the terms of this Paragraph, or has
discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties, of the American Arbitration
Association ("AAA"), located in San Francisco, California, shall conduct the
binding arbitration referred to in this Paragraph.  Notice of the demand for
arbitration shall be filed in writing with the other party to this Plan and with
JAMS (or AAA, if necessary).  In no event shall the demand for arbitration be
made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.  The arbitration shall be subject to such
rules of procedure used or established by JAMS, or if there are none, the rules
of procedure used or established by AAA.  Any award rendered by JAMS or AAA
shall be final and binding upon the parties, and as applicable, their respective
heirs, beneficiaries, legal representatives, agents, successors and assigns, and
may be entered in any court having jurisdiction thereof.  The obligation of the
parties to arbitrate pursuant to this clause shall be specifically enforceable
in accordance with, and shall be conducted consistently with, the provisions of
Title 9 of Part 3 of the California Code of Civil Procedure.  Any arbitration
hereunder shall be conducted in Napa, California, unless otherwise agreed to by
the parties.




ARTICLE IX




MISCELLANEOUS




9.1

Unfunded Plan.  This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security act of 1974, as amended
(“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3, and 4
of Title I ERISA.  Accordingly, the Plan shall terminate and no further benefits
shall be paid hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt.




9.2

Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Company, nor shall they be Beneficiaries
of, or have any rights, claims or interests in any life insurance policies,
annuity contracts, or the proceeds therefrom owned or which may be acquired by
the Company.  Except as may be provided in Section 8.3, such policies, annuity
contracts or other assets of the Company shall not be held under any trust for
the benefit of Participants, their Beneficiaries, heirs, successors or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan.  Any and all of the Company’s assets and
policies shall be, and remain, the general, unpledged, unrestricted assets of
the Company.  The Company’s obligation under the Plan shall be that of an
unfunded and unsecured promise to pay money in the future.





9










9.3

Trust Fund.  The Company shall be responsible for the payment of all benefits
provided under the Plan.  At its discretion, the Company may establish one or
more trusts, with such trustee as the Board may approve, for the purpose of
providing for the payment of such benefits.  Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company.




9.4

Nonassignabiliy.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
 No part of the amount payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.




9.5

Not a Contract of Employment.  The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between the Company and the
Participant, and the Participant (or his Beneficiary) shall have no rights
against the Company except as may otherwise be specifically provided herein.
 Moreover, nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of the Company or to interfere with the right of
the Company to discipline or discharge him at any time.




9.6

Protective Provisions.  A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefit hereunder, and by taking such physical
examinations as the Company may deem necessary and taking such other action as
may be requested by the Company.




9.7

Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply.




9.8

Captions.  The captions of the articles, sections, and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.




9.9

Governing Law.  The provisions of this Plan shall be construed, interpreted, and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by such federal law, in accordance with the laws of the
State of California.





10







9.10

Validity.  If any provision of this Plan shall be held illegal or invalid for
any reason, the remaining provisions shall nevertheless continue in full force
and effect without being impaired or invalidated in any way.




9.11

Notice.  Any notice or filing required or permitted to be given to the Committee
under the Plan shall be sufficient in writing and hand delivered, or sent by
registered or certified mail, to any member of the Committee, or to the
Company’s statutory agent.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.




9.12

Successors.  The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns.  The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company, and successors of any such corporation
or other business entity.




9.13

  IRC Section 280G Issues.  Company and Participant agree that if the benefit
payments under this Agreement, either alone or together with other payments to
which the Employee is entitled to receive from Company, would constitute an
“excess parachute payment” under Section 280G(b) of the Internal Revenue Code
(the “Code”), such benefit payments shall be reduced to the largest amount that
will result in no portion of benefit payments under this Agreement being subject
to the excise tax imposed by Section 4999 of the Code.  The determination of any
reduction in the benefit payments pursuant to the foregoing provisions, shall be
made by mutual agreement of Employee and Company or if no agreement is possible,
by the Company’s accountants.







NORTH BAY BANCORP







By:________________________________

      By: ______________________________

Signature and Date

Secretary and Date




Title:______________________________





11







EXHIBIT 1




Participation Agreement

The 2005 North Bay Bancorp Supplemental Executive Retirement Plan




Participant:

                (INSERT NAME)                            




Eligibility Date:

          (INSERT DATE OF ELIGIBILITY)     




The above named Participant is authorized to receive benefits pursuant to The
2005 North Bay Bancorp Supplemental Executive Retirement Plan as described
below. Benefit accrual shall commence as of the Eligibility Date listed above.




Applicable Percentage Schedule:

[insert]




Benefit Amount:

Unless an alternate method of payment is selected using the attached
Distribution Election Form, the Company shall pay to the Participant pursuant to
the Plan during the Participant’s lifetime, an amount equal to
___________________________ ($________) per year in twelve (12) equal monthly
installments. The amount of Participant Benefits payable under the Plan shall be
increased annually at the rate of two percent (2%) per year from the date of
commencement of payments of the Benefits until the death of the Participant.




Normal Retirement Date:   Attainment of age _____ (___).




Early Retirement Date:  Attainment of age ______ (___).




Risk of Forfeiture:




Participant acknowledges that in the course of employment Participant has become
privy to confidential information of the Company including customer deposit,
loan, sales and marketing information, customer account records, proprietary
processing techniques, information regarding vendors and products, training and
operations memoranda and similar information, personnel records, pricing
information, financial information, and trade secrets concerning or relating to
the business, accounts, customers and employees and affairs of the Company (the
foregoing constituting “Confidential Information”).  On account of the foregoing
and Participant’s position of trust and confidence with the Company, Participant
agrees that in the event Participant voluntarily terminates employment and such
termination occurs after Participant has achieved an Applicable Percentage of
one hundred percent (100%) and such termination is not subject to the provisions
of Section 4.5 of the Plan, Participant shall forfeit any and all rights and
benefits, including Participant Benefits payable under the Plan, Participant may
have under the terms of this Participation Agreement and shall have no right to
be paid any of the amounts which would otherwise be due or paid to Participant
by the Company pursuant to the terms of this Participation Agreement if
Participant violates any of the following provisions prior to attaining Normal
Retirement Age.





12










(a)

Participant shall not utilize Confidential Information, either directly or
indirectly, to call on, solicit, or take away as a client, customer or
prospective client or customer, or attempt to call on, solicit or take away as a
client, customer or prospective client or customer, any person or entity that
was a client, customer or prospective client or customer of the Company.  For
purposes of this Agreement “prospective client or customer” shall include any
person or entity with whom the Company has had contact for the purpose of
soliciting business within six months prior to Participant’s voluntary
termination of employment or whom the Company intended to contact for the
purpose of soliciting business within six months after termination of
employment, of which contact or intended contact Participant had knowledge while
employed by the Company.  Participant acknowledges that it would be extremely
difficult or impractical to determine whether Participant used Confidential
Information in connection with the activity prohibited by this provision and
that it is reasonable to presume, based upon Participant’s period of service to
the Company, that Participant used Confidential Information in connection with
any violation of this provision.




(b)

Participant shall not, either directly or indirectly, on Participant’s own
behalf or in the service or on behalf of others, solicit, divert , attempt to
solicit, divert or  induce or attempt to induce to discontinue employment with
the Company any person employed by the Company, whether or not such employee is
a full time employee or a temporary employee of the Company and whether or not
such employment is for a determined period or is at will.




(c)

Participant shall not, either directly or indirectly, use, disclose or make
available Confidential Information to any person or entity, nor shall
Participant use, disclose, make available or cause to be used, disclosed or made
available, or permit or allow, either on Participant’s own behalf or on behalf
of others, any use or disclosure of such Confidential Information.




Participant acknowledges and agrees that (i) a breach by Participant of any of
the foregoing covenants will result in the Company incurring certain costs and
damages in an amount that would be extremely difficult or impractical to
ascertain, (ii) the forfeiture of Participant’s rights and benefits under this
Agreement bear a reasonable relationship to the damages which the Company may
suffer by reason of Participant’s breach, and (iii) the forfeiture of
Participant’s rights and benefits under this Agreement is reasonable and
equitable considering that absent forfeiture of such rights and benefits the
Company will be in the position of paying benefits to Participant while
suffering damages on account of Participant’s breach.





13







Waiver and Release of Claims: [If Applicable]




(a)

The Participant is a party to that certain _____________Agreement made with the
Company or its predecessor dated_____(the “Prior Plan Agreement”);




(b)

The Plan and the benefits provided under the Plan substitute for the Prior Plan
Agreement and the benefits provided thereunder;




(c)

The Prior Plan Agreement and the benefits otherwise to be provided thereunder
are hereby terminated effective as of the date of this Plan;




(d)

The Participant hereby waives and relinquishes for himself or herself, and his
or her heirs, beneficiaries, legal representatives, agents, successors and
assigns, any and all right, entitlement and interest that the Participant has or
may have pursuant to the Prior Plan Agreement and the benefits thereunder;




(e)

The Participant accepts the benefits afforded by the Participation Agreement in
full and complete satisfaction and substitution for the benefits otherwise
provided by the Prior Plan Agreement; and




(f)

The Participant (i) has had an opportunity to consult with legal, tax and
financial advisors of the Participant’s own choice in determining whether to
enter into the Agreement and this Waiver, (ii) understands the benefits that
were to be provided to the Participant and to his or her surviving spouse or
beneficiaries under the Prior Plan Agreement and the terms and conditions that
applied to such benefits, (iii) understands that the effect of this Waiver is to
terminate, waive and relinquish forever all rights, entitlements and interests
that the Participant has or may have under the Prior Plan Agreement and the
benefits thereunder as a condition to receiving benefits under the Plan; and
(iv) the Participant is entering into the Participation Agreement and this
Waiver voluntarily and with full appreciation of the effects of doing so.




Participant:

                                                                             

(Signature)




                                                                             

(Print Name)




North Bay Bancorp:
                                                                              

(Signature of Authorized Executive)




                                                                             

(Print Name and Title)




Date:

                                                                             





14







EXHIBIT 2

Distribution Election Form

The 2005 North Bay Bancorp  Supplemental Executive Retirement Plan

(Effective as of _________, 200__)

I understand the significance of, and want to comply with, all applicable
Internal Revenue Code Sections, including, but not limited to, IRC 409A. Thus,
for any benefits payable pursuant to this Plan, if I am a Key Employee, as
defined by the Internal Revenue Service, and the Company is publicly traded at
the time of “separation from service” (as defined by IRC 409A), any such benefit
payment to be made pursuant to this Plan shall be withheld for six (6) months
following such separation from service, in order to comply with IRC 409A.

Pursuant to the Provisions of the Plan, I hereby elect to have my Supplemental
Retirement Benefit paid to me as designated below:

In the event of a Change in Control, I elect to have my benefit payments
commence on the following Date:




__________

On the first day of the month following my Early Retirement Date (reduced to
Actuarial Equivalent in accordance with the terms of paragraph 5.2) OR  (Verify
for existing Participants)

__________

On the first day of the month following the my Normal Retirement Date.




I further elect to have my Supplemental Retirement Benefit paid to me as
designated below:

_________

A monthly single life annuity for the Participant’s life.




_________

A joint and survivor annuity with an Actuarial Equivalent Value equal to the
Basic Benefit with payment continued to the survivor in the same amount as the
amount paid to the Participant.




_________

A joint and survivor annuity with an Actuarial Equivalent Value equal to the
Basic Benefit with payment continued to the survivor and one-half of the amount
paid to the Participant.




_________

Alternate form as approved by the Board and selected in accordance with the
provisions of the appropriate IRS requirements, including but not limited to IRC
409A, as follows: ________________________________________________________




In addition, I have been advised and understand that I may modify the Form of
Benefit Payment, however any such modification (i) may not take effect until at
least twelve (12) months after the date on which the election is made, and (ii)
the first payment to which such election is made must be deferred for a period
of at least five (5) years from the date the payment would otherwise have been
made.




Signed__________________________

Print Name ____________________

Dated

_________________________





15







EXHIBIT 3




Beneficiary Designation Form

The 2005 North Bay Bancorp Supplemental Executive Retirement Plan




I.       PRIMARY DESIGNATION

(You may refer to the beneficiary designation information prior to completion of
this form.)




A.

Person(s) as a Primary Designation:

(Please indicate the percentage for each beneficiary.)




Name___________________________________   Relationship___________________  /
_______%

Address:_________________________________________________________________________

(Street)

(City)

(State)

(Zip)




Name___________________________________   Relationship___________________  /
_______%

Address:_________________________________________________________________________

(Street)

(City)

(State)

(Zip)




Name___________________________________   Relationship___________________  /
_______%

Address:_________________________________________________________________________

(Street)

(City)

(State)

(Zip)

B.

Estate as a Primary Designation:




My Primary Beneficiary is The Estate of ______________________________________
as set forth in the

last will and testament dated the _____ day of _____________, _____ and any
codicils thereto.

C.

Trust as a Primary Designation:




Name of the Trust:  ____________________________________________________________

Execution Date of the Trust: _____ / _____ / _________

Name of the Trustee: __________________________________________________________

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):

___________________________________________________________________________

___________________________________________________________________________




Is this an Irrevocable Life Insurance Trust?  ________ Yes

 ________ No

(If yes and this designation is for a Split Dollar agreement, an Assignment of
Rights form should be completed.)





16







II.     SECONDARY (CONTINGENT) DESIGNATION




A.

Person(s) as a Secondary (Contingent) Designation:

(Please indicate the percentage for each beneficiary.)




Name___________________________________   Relationship___________________  /
_______%

Address:_________________________________________________________________________

(Street)

(City)

(State)

(Zip)




Name___________________________________   Relationship___________________  /
_______%

Address:_________________________________________________________________________

(Street)

(City)

(State)

(Zip)




Name___________________________________   Relationship___________________  /
_______%

Address:_________________________________________________________________________

(Street)

(City)

(State)

(Zip)




B.

Estate as a Secondary (Contingent)  Designation:




My Secondary Beneficiary is The Estate of _____________________________________
as set forth in my

last will and testament dated the _____ day of ___________, _____ and any
codicils thereto.




C.

Trust as a Secondary (Contingent)  Designation:




Name of the Trust:  ____________________________________________________________

Execution Date of the Trust: _____ / _____ / _________

Name of the Trustee: __________________________________________________________

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):

___________________________________________________________________________

___________________________________________________________________________




All sums payable under this Agreement by reason of my death shall be paid to the
Primary Beneficiary(ies), if he or she survives me, and if no Primary
Beneficiary(ies) shall survive me, then to the Secondary (Contingent)
Beneficiary(ies).  This beneficiary designation is valid until the participant
notifies the bank in writing.




                                                                             

                                                                             

Participant’s Signature

Date





17





